                   Case 20-10156-MFW              Doc 146        Filed 02/21/20          Page 1 of 17




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                                   Chapter 11
    In re:
                                                                   Case No. 20-10156 (MFW)
    BL RESTAURANTS HOLDING, LLC, et al.,1
                                                                   (Jointly Administered)
                                        Debtors.
                                                                   Re: Docket No. 17
                                                                   Hearing Date: February 27, 2020 at 2:00 p.m.
                                                                   Objection Deadline: February 21, 2020 at 5:00 p.m.2


                   OBJECTION OF THE OFFICIAL COMMITTEE OF
           UNSECURED CREDITORS TO DEBTORS’ MOTION FOR ENTRY
       OF AN ORDER (I) APPROVING PROCEDURES IN CONNECTION WITH THE
        SALE OF THE DEBTORS’ ASSETS; (II) APPROVING BID PROTECTIONS;
        AND (III) APPROVING THE FORM OF STALKING HORSE AGREEMENT

                     The Official Committee of Unsecured Creditors (the “Committee”) of

BL Restaurants Holding, LLC, et al., the above-captioned debtors and debtors-in-possession

(collectively, the “Debtors”), by and through its proposed undersigned counsel, hereby files this

objection (the “Objection”) to Debtors’ Motion for Entry of an Order (A) Approving Procedures

in Connection With Sale of Debtors’ Assets; (B) Scheduling Auction and Hearing to Consider

Approval of Sale; (C) Approving Procedures Related to Assumption and Assignment of Certain

Executory Contracts and Unexpired Leases; (D) Approving Form and Manner of Notice Thereof;

and (E) Granting Related Relief (the “Motion”).3 In support of this Objection, the Committee

respectfully states as follows:




1
             The Debtors in these cases are: BL Restaurants Holding, LLC; BL Restaurant Operations, LLC; BL
             Restaurant Franchises, LLC; and BL Hunt Valley, LLC.
2
             Extended as to the Committee with the consent of the Debtors.
3
             Docket No. 17. Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to
             such terms in the Motion.
             Case 20-10156-MFW            Doc 146      Filed 02/21/20      Page 2 of 17




                                 PRELIMINARY STATEMENT

                1.      Given the lack of value for unsecured creditors under the current credit bid,

the Committee supports the pursuit of a fair and reasonable sale process designed to foster

competitive bidding. The relief requested in the Motion, however, fails to achieve this goal in

contravention of the clear mandate of the Bankruptcy Code. Instead, the sale procedures, bid

protections and Stalking Horse Agreement will ultimately serve to chill bidding and deprive

unsecured creditors of unencumbered value through a credit bid by Antares and the other senior

creditors that provides no cash to the estates.

                2.      The relief requested is inappropriate in three ways. First, the procedures

themselves are not designed to foster robust bidding and does not require Antares to comply with

the Bankruptcy Code. The sale timeline is unnecessarily truncated, with bids due less than 3 weeks

following the hearing on this Motion, which will inherently chill interest in participating in the

process. The procedures also remarkably include Antares as a consultation party in critical issues

relating to the bidding process. The procedures also fail to mandate any deadline for Antares to

provide adequate assurance of future performance as required under section 365.

                3.      Second, the proposed bid protections are inappropriate in the context of

these cases and will only serve to further chill bidding. Antares seeks approval of a $2.5 million

break-up fee and $825,000 expense reimbursement in connection with a credit bid that is not

supported by recent precedent. Antares does not need to be induced to participate in this process

and had no learning curve with respect to the Debtors’ operations. Antares has been involved with

the business for at least six years and is submitting a credit bid to protect its existing interests. The

bid protection will only deter bidding and deprive other creditors of value to the extent of

competitive bidding.




                                                   2
             Case 20-10156-MFW           Doc 146     Filed 02/21/20     Page 3 of 17




               4.      Third, the Stalking Horse Agreement inappropriately seeks to deprive

unsecured creditors of the value of unencumbered assets through an inappropriate credit bid.

Notwithstanding extreme vagueness in identifying the assets sought to be acquired, it is clear that

Antares intends to provide no cash consideration for various categories of unencumbered assets,

including: (i) liquor licenses, remarkably whether or not they relate to go-forward locations, in

states that do not authorize liens on liquor licenses; (ii) avoidance actions that are not subject to

Antares’ prepetition liens; (iii) other potential causes of action, including commercial tort claims,

that have nothing to do with the go-forward operations; and (iv) the proceeds of D&O insurance

policies for historic conduct unrelated to continuing operations. These unencumbered assets may

serve as the only sources of recoveries for unsecured creditors absent competitive bidding. Rather

than acknowledge and preserve such value, the Stalking Horse Agreement seeks to eradicate it.

               5.      Absent modification, the Court should not allow the Debtors to proceed

down a path solely designed to benefit Antares, at the expense of the Debtors’ estates and

unsecured creditors. If the Debtors and Antares want to enjoy the benefits of chapter 11, they must

conduct a fair sale process.

                                         BACKGROUND

I.     General Case Background

               6.      On January 27, 2020 (the “Petition Date”), each of the Debtors filed a

voluntary petition for relief under chapter 11 of the Bankruptcy Code with this Court. Since the

Petition Date, the Debtors have remained in possession of their assets and have continued to

operate and manage their businesses as debtors-in-possession pursuant to sections 1107(a) and

1108 of the Bankruptcy Code.




                                                 3
               Case 20-10156-MFW            Doc 146       Filed 02/21/20        Page 4 of 17




                    7.    On February 5, 2020, the Office of the United States Trustee for Region 3

appointed a five-member Committee consisting of: (i) A&Z Novi, LLC; (ii) Bradley Alverson;

(iii) Brookfield Property REIT, Inc.; (iv) Edward Don & Company; and (v) NCR Corporation.4

The Committee selected Kelley Drye & Warren LLP as its lead counsel and Womble Bond

Dickinson (US) LLP as Delaware counsel. The Committee also selected Province, Inc. to serve

as its financial advisor.

II.     Prepetition Debt Structure

                    8.    In 2010, Sun Capital acquired the Debtors from Restaurant America for an

undisclosed price. Between 2010 and 2019, Sun Capital significantly expanded the company’s

footprint, growing from 31 to 135 locations.5 Although the addition of new locations added to the

company’s revenue, which grew from $216 million in 2016 to $262 million in 2018, increased

costs let to liquidity constraints, making it difficult for the Debtors to reinvest in the business,

including refreshes to existing locations and advertising.6 For the year ending 2016, the Debtors

operated at a $6.6 million operating loss, which increased to an $11 million loss for 2018.

                    9.    The Debtors are party to a Credit Agreement, dated March 27, 2014 (as

amended, the “Senior Credit Agreement”), with Antares Capital LP, as agent and lender

(“Antares”) and the other lenders thereto (together with Antares, the “Senior Creditors”), which

initially provided the Debtors with a $32 million credit facility.7 Following a series of amendments

and incremental advances to fund the Debtors’ expansion, the Debtors were purportedly indebted




4
        Docket No. 143.
5
        See Declaration of Howard Meitiner in Support of Debtors’ First Day Motions and Applications (the
        “Meitiner Declaration”), ¶ 3. Docket No. 4.
6
        Id. ¶ 18.
7
        Id. ¶ 9.



                                                      4
              Case 20-10156-MFW          Doc 146      Filed 02/21/20    Page 5 of 17




to the Senior Creditors in the amount of $62.4 million as of the Petition Date.8 The obligations

under the Senior Credit Agreement are secured by certain of the Debtors’ assets.

                   10.   The Debtors are also party to a Subordinated Credit Agreement, dated as of

August 30, 2017 (as amended, the “Subordinated Credit Agreement”) with Sun Capital. This

facility replaced a prior subordinated facility dating back to 2011, that was provided by a different

Sun Capital affiliate, BL Finance LLC. Following a series of amendments, the obligations under

the Subordinated Credit Agreement increased to nearly $25 million, with $23.6 million

outstanding as of the Petition Date.9

III.   The Debtors’ Restructuring Efforts

                   11.   In 2018, the Debtors hired a new CEO and management team to implement

a turnaround strategy, including improvements to the guest experience, food quality and

investments in advertising, as well as initiatives to increase same store sales.10 Although these

initiatives reportedly benefited approximately two-thirds of the Debtors’ locations, 38 locations

continued to suffer, generating a 10.9% SSS decline and $4 million loss in 2019.11

                   12.   In light   of these continuing losses         and underperformance, in

September 2019, the Debtors retained Carl Marx Advisors and Configure Partners to explore

strategic alternatives, including a sale process.12   In October 2019, Antares agreed to provide

$3 million of incremental financing to fund the process.13




8
       Id. ¶ 11.
9
       Id. ¶ 15.
10
       Id. ¶ 19.
11
       Id. ¶ 20.
12
       Id. ¶ 22.
13
       Id. ¶ 23.



                                                  5
              Case 20-10156-MFW            Doc 146      Filed 02/21/20   Page 6 of 17




IV.    The Sale Procedures And Stalking Horse Agreement

                   13.     Although the prepetition sale process resulted in numerous indications of

interest and receipt of three letters of intent in December 2019, the Debtors were unable to reach

agreement with any prospective purchaser.14 Instead, the Debtors pivoted and, on January 26,

2020, only one day prior to the Petition Date, entered into a stalking horse agreement with Antares

(the “Stalking Horse Agreement”). Pursuant to the Stalking Horse Agreement, Antares proposed

to purchase certain of the Debtors’ assets for an $82.5 million credit bid, plus the assumption of

certain liabilities (the “Stalking Horse Bid”).15

                   14.     Notably, the Stalking Horse Bid does not include any cash consideration

notwithstanding the fact that Antares seeks to acquire assets that are not subject to its liens.

Pursuant to section 2.1(n) of the Stalking Horse Agreement, Antares seek to acquire all liquor

licenses of the Debtors related to continuing restaurants as well as those related to excluded

restaurants listed on a yet to be provided Schedule 7.1.16 The Motion provides no explanation as

to why Antares needs any liquor licenses with respect to excluded restaurants or the consideration

being provided for liquor licenses that are not subject to its lien under applicable state law.

                   15.     Pursuant to section 2.1(q) of the Stalking Horse Agreement, Antares seeks

to acquire all causes of action of any seller other than “Excluded Claims.”17 Excluded Claims are

vaguely defined as claims and causes of action to the extent related exclusively to any Excluded

Asset or Excluded Liability.18 Based on discussions with the Debtors, the Committee has no



14
       Id. ¶ 24.
15
       Stalking Horse Agreement, § 2.5.
16
       Id. § 2.1(n).
17
       Id. § 2.1(q).
18
       Id. at Article I.



                                                    6
              Case 20-10156-MFW            Doc 146     Filed 02/21/20     Page 7 of 17




transparency into the breadth of claims Antares intends to acquire under section 2.1(q) of the

Stalking Horse Agreement or the consideration being provided to acquire such claims.

                 16.      Similarly, while Section 2.2(l) of the Stalking Horse Agreement purportedly

excludes the Debtors’ directors’ and officers’ liability insurance policies from the list of acquired

assets, it explicitly provides that any proceeds of such policies shall be payable to Antares.19 The

Motion is again silent as to the consideration being provided in exchange for the right of Antares

to receive such proceeds.

                 17.      The Debtors propose to subject the Stalking Horse Bid to higher and better

offers through an expedited sale process, including a: (i) March 18 bid deadline; (ii) March 20

auction; (iii) March 27 sale hearing; and (iv) April 22 sale closing deadline. If approved, the

process will afford parties less than three weeks from the bid procedures hearing to submit bids.20

                 18.      Notably, the proposed procedures fail to include the deadline for Antares or

alternative bidders to provide adequate assurance information as required by section 365(b)(1)(c)

and (f)(2) of the Bankruptcy Code. The proposed bid procedures also unexplainably allow Antares

to serve as a consultation party with respect to numerous critical decisions in the bidding process,

including the procedures for conducting the auction, bid increments, modifications to the bid

deadlines and selection of the winning bidder.

                 19.      In addition, the Motion seeks approval of a $2,475,000 Break-Up Fee and

an $825,000 Expense Reimbursement, amounting to 4% of the credit bid price (collectively, the

“Bid Protections”).21 Together with the $500,000 initial overbid, a competing bid will need to be




19
       Id. § 2.2(l).
20
       Motion, ¶ 19(v).
21
       Id.



                                                   7
             Case 20-10156-MFW                Doc 146        Filed 02/21/20        Page 8 of 17




a minimum of $86.3 million to compete at the auction and potentially provide the estates any

incremental value.22

                                                OBJECTION

                20.      The goal of a section 363 sale is to maximize proceeds for a debtor's estate

and creditors.23 To effectuate this goal, bankruptcy courts are provided discretion and latitude in

conducting a sale. Courts have consistently held that bid procedures must be crafted to facilitate

an open and fair public sale designed to maximize value for all creditors.24

                21.      Section 363 was not designed to allow a debtor to circumvent the

Bankruptcy Code's protections for unsecured creditors. “A principal goal of the reorganization

provisions of the Bankruptcy Code is to benefit the creditors of the Chapter 11 debtor by preserving

going-concern value and thereby enhancing the amounts recovered by all creditors.”25 A sale that

benefits only secured lenders to the exclusion of unsecured creditors runs contrary to the good-

faith requirements inherent in the chapter 11 process and should not be countenanced.26




22
       The Committee notes that this minimum overbid amount does not account for the significant increase in
       Configure’s M&A Transaction Fee resulting from an alternative bid, which will increase from $700,000 to
       more than $2.4 million in the event of any non-credit bid transaction.
23
       In re Dura Auto. Sys., 2007 Bankr. LEXIS 2764, at *253-54 (Bankr. D. Del. Aug. 15, 2007) (internal
       quotations omitted) (debtor “had a fiduciary duty to protect and maximize the estate’s assets”) (citing In re
       Mushroom Transp. Co., Inc., 382 F.3d 325, 339 (3rd Cir. 2004); Official Comm. of Unsecured Creditors of
       Cybergenics Corp., v. Chinery, 330 F.3d 548, 573 (3rd Cir. 2003) (same); Four B. Corp. v. Food Barn Stores,
       Inc. (In re Food Barn Stores, Inc.), 107 F.3d 558, 564-65 (8th Cir. 1997) (in bankruptcy sales, “a primary
       objective of the Code is to enhance the value of the estate at hand”).
24
       In re Wintz Co., 219 F.3d 807, 812 (8th Cir. 2000) (“[B]ankruptcy courts have wide discretion in structuring
       sales of estate assets”) (citing Food Barn Stores, 107 F.3d at 565); Edwards, 228 B.R. at 561 (“[B]ankruptcy
       courts are necessarily given discretion and latitude in conducting [a] sale”).
25
       In re Timbers of Inwood Forest Assoc., Ltd., 808 F.2d 363, 373 (5th Cir. 1987), aff’d, 484 U.S. 365 (1988).
26
       See In re Gulf Coast Oil Corp., 404 B.R. 407, 428 (Bankr. S.D. Tex. 2009) (denying 363 sale that would
       transfer the debtors’ assets to its secured creditor that it otherwise could not achieve through foreclosure).



                                                        8
             Case 20-10156-MFW                Doc 146         Filed 02/21/20         Page 9 of 17




                22.      Where a debtor seeks to sell substantially all assets through a sale process

under section 363, the sale requires closer scrutiny because such a sale deprives creditors of the

safeguards afforded by the confirmation process.27 In such expedited sales, the debtor bears a

heightened burden beyond mere sound business judgment.28

                23.      The Committee is supportive of a reasonable and fair sale process that will

maintain the Debtors’ operations, preserve jobs, maintain relationships with existing vendors,

suppliers and landlords, and is ultimately designed to maximize value for all stakeholders. The

proposed sale process, however, and the substantial benefits afforded Antares at the expenses of

all other stakeholders, is not designed to achieve these goals and will only serve to chill bidding

and deprive unsecured creditors of value.

I.     The Bid Procedures Should Be Rationalized To Foster
       An Open and Competitive Process

                24.      Notwithstanding the Debtors’ prepetition marketing efforts, the sale process

would clearly benefit from a brief extension of the milestones mandated by Antares in the DIP.

As currently proposed, bids will be due by March 18, less than three weeks following the hearing

on the Motion, notwithstanding the fact that a sale closing milestone is not until the end of April.



27
       In re Summit Global Logistics, Inc., 2008 Bankr. LEXIS 896, *27-28 (Bankr. D. N.J. Mar. 26, 2008) (quoting
       In re Medical Software Solutions, 286 B.R. 431, 445 (Bankr. D. Utah 2002) (“[W]hen a pre-confirmation
       [section] 363(b) sale is of all, or substantially all, of the Debtor's property, and is proposed during the
       beginning stages of the case, the sale transaction should be closely scrutinized …”)); In re Exaeris, Inc., 380
       B.R 741, 744 (Bankr. D. Del. 2008) (the sale of substantially all of a debtor’s assets outside of plan
       confirmation “requires careful bankruptcy court scrutiny”).
28
       See In re CGE Shattuck, LLC, 254 B.R. 5, 12 (Bankr. D. N.H. 2000) (internal citations omitted) (“a debtor
       may not use the provisions of § 363 to deny creditors the protections they would receive under Chapter 11 if
       the transaction were part of a plan of reorganization” and that “[t]he closer a proposed transaction gets to the
       heart of the reorganization process, the greater scrutiny the Court must give to that matter.”); In re Channel
       One Communications, Inc., 117 B.R. 493, 496 (Bankr. E.D. Mo. 1990) (“[I]n the absence of the protection
       and finality offered by a disclosure statement and plan, such a transaction pursuant to Section 363(b) requires
       specific authorization by the Court. The sale must be closely scrutinized, and the proponent bears a
       heightened burden of proving the elements necessary for authorization”) (citing In re Industrial Valley
       Refrigeration & Air Conditioning Supplies, Inc., 11 B.R. 15, 17 (Bankr. E.D. Pa. 1987)).



                                                         9
               Case 20-10156-MFW       Doc 146       Filed 02/21/20   Page 10 of 17




                25.   While the Committee does not doubt Configure’s efforts to market the

assets prior to the Petition Date, the fact is that new parties are now involved in the process and

are actively conducting diligence and assessing potential bids. Such parties must have a fullsome

opportunity to analyze the Debtors’ assets and the benefits that a bankruptcy sale, with all of the

protections afforded under section 363, will provide.       In particular, a number of financial

enhancements will be realized in connection with the bankruptcy cases, including potential rent

and operational savings achieved through the closure of 38 stores.

                26.   Given the significant benefits that would result from a robust auction, the

Committee proposes the following modification of the sale timeline:

               Event/Deadline                    Proposed Timeline        Committee’s Timeline
Stalking Horse Deadline to Serve Adequate
                                                         N/A                      March 2
Assurance Information
Deadline to Serve Cure/Assignment Notice               March 2                    March 2
Bid Deadline                                           March 18                   April 3
Non-Stalking Horse Deadline to Serve
                                                         N/A                      April 6
Adequate Assurance Information
Auction                                                March 20                    April 7
Cure/Assignment/Stalking Horse Adequate
                                                       March 18                   April 9
Assurance Objection Deadline
Sale Objection Deadline                                March 24                   April 9
Non-Stalking Horse Adequate Assurance
                                                       March 24                   April 14
Objection Deadline
Sale Hearing                                           March 27                   April 16
Sale Closing                                           April 22                   April 30

                27.   The Committee’s proposed timeline will provide interested parties two

additional weeks to submit bids, while keeping the outside closing date in April, which should

minimize the incremental cost associated with a modest extension. This timeline will also allow

the Committee to conduct a full 60-day investigation of Antares’ prepetition liens and claims, as



                                                10
             Case 20-10156-MFW                 Doc 146         Filed 02/21/20         Page 11 of 17




mandated by this Court’s local rules. As set forth in the Committee’s objection to the Debtors’

proposed DIP facility, although the DIP order contemplates a 60-day challenge period, such period

is rendered meaningless by virtue of the current proposed sale timeline, which proposes an auction

more than two weeks prior to the Committee’s April 6 challenge deadline. The Committee must

have the opportunity to conduct a thorough investigation in light of the proposed credit bid and the

absence of any proposed value for unsecured creditors under the Stalking Horse Bid.

                28.       The Committee’s proposed sale timeline also cures a core defect in the

existing procedures with respect to adequate assurance information. The Sale Procedures do not

include any deadline for either Antares or third-party bidders to provide adequate assurance

information.    Section 365 mandates that landlords and contract counterparties be provided

sufficient time to review such information in advance of any objection deadline. Similarly, the

Committee is keenly interested in the proposed capitalization of the go-forward business to assess

the long-term viability of any acquisition entity. Given that the Stalking Horse Agreement was

executed in January, Antares should have no issue providing adequate assurance information by

Mach 2. The proposed April 6 deadline for other bidders will provide the Debtors three days from

receipt of bids to distribute such information and a week after the auction for parties to object.

                29.       Lastly, the proposed inclusion of Antares as a consultation party in the sale

process is inappropriate. Antares is the stalking horse bidder and, therefore, should have no say in

the bid process. Antares should not be a consultation party unless and until it gives notice to the

Debtors that it no longer intend to participate in the sale process as a bidder.29


29
       See Nuo Therapeutics, Case No. 16-10192 (MFW) (Bankr. D. Del. February 22, 2016); Hr’g Tr. at 248:4-
       248:10 (“With respect to the other [bid] process issues, I agree if Deerfield is going to be a bidder, it shouldn’t
       have consultation rights with the Debtors. It has no fiduciary duty to this estate and, therefore, any comments
       it has on other bids, really, should not be a factor here. I think, in contrast, the Creditors Committee and the
       Ad Hoc Committee should have consultation rights.”). An excerpt of the transcript is attached hereto as
       Exhibit A.



                                                          11
            Case 20-10156-MFW                 Doc 146        Filed 02/21/20         Page 12 of 17




II.    The Bid Protections Will Chill Bidding And Should Be Denied

                30.      The purpose of bid procedures is to facilitate the fair sale of a debtor’s assets

through a process that will maximize value for the benefit of all creditors.30 The Debtors have an

affirmative obligation to develop a bid process that will maximize value.31 Courts have routinely

held that procedures that will have a chilling effect on the bidding process should not be

approved.32 The Debtors, however, have failed to demonstrate that: (i) the Bid Protections are

“actually necessary to preserve the value of the Debtors’ estates” under section 503(b) of the

Bankruptcy Code; and (ii) even if such protections are necessary to preserve the value of these

estates, that the protections do “not give an advantage to a favored purchaser over other bidders

by increasing the cost of the acquisition.”33

                31.      Where a party is willing to bid on the debtor’s assets without the possibility

of a break-up fee, a fee is not needed to induce a party to bid.34 Here, there is no evidence that

either the Break-Up Fee or the Expense Reimbursement are fundamental aspects of the Stalking

Horse Bid, without which Antares would not have submitted a bid for the Debtors’ assets. Instead,




30
       Food Barn Stores, 107 F.3d at 564-65; In re E-Z Convenience Stores, Inc., 289 B.R. 45, 55 (Bankr. M.D.
       N.C. 2003) (denying sale because the auction procedures were patently unfair and inequitable); In re
       Edwards, 228 B.R. at 561 (purpose of bid procedures is to facilitate an open and fair public sale designed to
       maximize value for the estate); In re Reading Broad., Inc., 386 B.R. 562, 575 (Bankr. E.D. Pa. 2008) (the
       purpose of bankruptcy sales is to obtain the highest and best price for the estate and its creditors).
31
       In re Mataldyne Corp., 409 B.R. 661, 667-68 (Bankr. S.D.N.Y. 2009).
32
       In re President Casinos, Inc., 314 B.R. at 786 (declining to approve procedures that chilled bidding); In re
       Jon J. Peterson, Inc., 411 B.R. 131, 137 (Bankr. W.D.N.Y. 2009) (unless the bid process remains fair and
       equitable, competitors will refrain from participating which is necessary to assure the highest possible value);
       In re America West Airlines, Inc., 166 B.R. 908, 912-13 (Bankr. D. Ariz. 1994) (denying bid procedure that
       did not induce competitive bidding).
33
       In re O’Brien Env’l Energy, Inc., 181 F.3d 527, 535 (3d Cir. 1999).
34
       See In re Reliant Energy Channelview LP, 594 F.3d 200, 207 (3d Cir. 2010) (finding that the purchasers
       agreement to enter into the bid process without the entitlement to receive a break-up fee subject to court
       approval means that the bidder “did make its bid without the assurance of a break-up fee, and this fact destroys
       [the debtor’s] argument that the fee was needed to induce it to bid.”).



                                                        12
             Case 20-10156-MFW               Doc 146        Filed 02/21/20        Page 13 of 17




Antares agreed to serve as the stalking horse to protect the value of its investment, undermining

the need for such protections.

                 32.     The need for the Bid Protections is further undermined by Antares’

involvement with the Debtors since 2014. Antares did not need to be induced into the process and

does not have a learning curve. It has been well versed in the Debtors’ operations for 6 years.

There is, therefore, no reason for a $2.5 million Break-Up Fee or an $825,000 Expense

Reimbursement in connection with this credit bid, other than to chill the bidding process and

extract value from other stakeholders.35

                 33.     The requested Bid Protections are also not supported by recent precedent.

While the Debtors and Antares will undoubtedly point to boilerplate case law authorizing break-

up fees in the 2-3% range, such case law fails to account for the facts of this case. Based upon the

Committee’s review of comparable cases where the stalking horse purchaser was also the

prepetition lenders, 60% did not include any break-up fee, 40% did not include an expense

reimbursement, and 30% did not include either a break-up fee or an expense reimbursement.36

Even in cases where some measure of bid protections were authorized, such protections were

significantly less than sought here, with a 1.8% mean and 1.0% median for both the break-up fee

and expense reimbursement.37



35
       See In re Nuo Therapeutics, Inc., et al., Case No. 16-10192 (MFW) (Bankr. D. Del. February 22, 2016); Hr’g
       Tr. at 247:21-248:3 (“With respect to expense reimbursement, I agree with the U.S. Trustee, there is no
       reason to give any to Deerfield. It is not an incentive to them to bid. They already are insisting on bidding
       anyway. And since they were the pre-bankruptcy lender, I am not sure what due diligence they need to do.
       They know these assets. And, certainly, they’re not sharing their due diligence with other bidders. So I think
       it does chill the bidding.”). An excerpt of the transcript is attached hereto as Exhibit A.
36
       See Declaration of Sanjuro Kietlinski in Support of Objection of The Official Committee of Unsecured
       Creditors to Debtors’ Motion for Entry of an Order (I) Approving Procedures in Connection with the Sale
       of the Debtors’ Assets; (II) Approving Bid Protection; and (III) Approving the Form of Stalking Horse
       Agreement, which is attached hereto as Exhibit B.
37
       See id.



                                                       13
            Case 20-10156-MFW                Doc 146         Filed 02/21/20        Page 14 of 17




                34.      The Committee submits that to the extent any break-up fee is warranted, a

smaller percentage is appropriate given the size of the bid. While a higher percentage may be

warranted in smaller sale cases, the $82.5 million credit-bid mandates a smaller percentage to

balance the interests of Antares with other stakeholders.

III.   The Stalking Horse Agreement Must Be Modified Prior to Approval

                35.      The Stalking Horse Agreement suffers from a significant lack of clarity

regarding the acquired assets, which the Committee believes is intended to obscure the fact that

Antares is seeking, through a pure credit bid, to acquire significant assets that have no relation to

the go-forward business and are not subject to its prepetition liens.

                36.      Three provisions in particular are troubling and, at a minimum, require

clarification prior to approval of the Stalking Horse Agreement. First, section 2.1(n) would require

the transfer to the buyer of all liquor licenses related to continuing locations. However, as set

forth at length in the Committee’s DIP objection, a number of these liquor licenses relate to

locations in states that do not permit a debtor to grant liens in liquor licenses, including New Jersey

and Ohio.38 The Stalking Horse Bid, however, provides no cash value to acquire such licenses.

                37.      The Bankruptcy Code is clear regarding the extent of a credit bid. Section

363(k) provides the holder of an allowed claim the right to credit bid on property that secures such

claim.39 Section 363(k) does not allow a secured creditor to credit bid for unencumbered assets.




38
       See e.g., In Re Circle 10 Restaurant LLC, 519 B.R. 95, 137 (Bankr. D. N.J. 2014) (holding that under New
       Jersey law, a private creditor cannot obtain a security interest in any right associated with a liquor license,
       including the proceeds of its sale); Banc of America Strategic Solutions, Inc. v. Cooker Rest. Corp., No.
       05AP-1126, 2006 Ohio App. LEXIS 4507, *7 (Ohio Ct. App. Sept. 5, 2006) (“These [permits] are considered
       personal licenses and not property which can be mortgaged or seized under execution or court order for the
       satisfaction of debts...the [liquor permit holders’] liquor permits cannot be treated as property subject to a
       creditor's security interest.) (internal citation omitted).
39
       See 11 U.S.C. § 363(k).



                                                        14
             Case 20-10156-MFW                Doc 146         Filed 02/21/20         Page 15 of 17




                38.      Section 2.1(n) of the Stalking Horse Agreement is further problematic in its

attempt to acquire liquor licenses that relate to excluded restaurants. Antares had yet to provide

Schedule 7.1 identifying such liquor licenses and provide no explanation as to why it seeks to

acquire liquor licenses with respect to excluded restaurants, other than to inhibit the ability of

unsecured creditors to monetize such assets.

                39.      Second, section 2.1(q) of the Stalking Horse Agreement would provide for

the sale of seemingly all potential Debtor causes of action, including avoidance actions and

potential claims against the Debtors’ insiders. Antares, however, does not have the right to credit

bid for such claims. As of the Petition Date, Antares did not have a lien in the Debtors’ avoidance

actions40 or previously unidentified commercial tort claims.41 Such litigation claims and avoidance

actions are intended to benefit the Debtors’ unsecured creditors, not Antares.42 They similarly

should not be sold as part of credit bid that provides no new value to the estates.

                40.      As drafted, neither the Committee nor any other party can identify what

litigation claims and causes of action are intended to be included as acquired assets. There is no

schedule of such claims and the Excluded Claims definition is intentionally vague and only applies

to causes of action that relate exclusively to any Excluded Asset or Excluded Liability.43 Far from


40
       See PAH Litig. Trust v. Water St. Healthcare Partners L.P. (In re Physiotherapy Holdings, Inc.), Case No.
       13-12965, 2016 Bankr. LEXIS 2810, *53-54 (Bankr. D. Del. June 20, 2016) (“Post-petition avoidance
       actions can only be brought by the trustee after the petition is filed”).
41
       The financing statements filed by Antares do not list any commercial tort claims, and therefore, do not
       provide the specificity required to perfect its prepetition lien in any such claims. See U.C.C. § 9-108(e)
       (stating that a description only by type of collateral is an insufficient description of a commercial tort claim).
42
       See Buncher Co. v. Official Comm. of Unsecured Creditors of GenFarm Ltd. Partnership IV, 229 F.3d 245,
       250 (3d Cir. 2000) (“when recovery is sought under section 544(b) of the Bankruptcy Code, any recovery is
       for the benefit of all unsecured creditors”); Mellon Bank, N.A. v. Glick (In re Integrated Testing Prods.
       Corp.), 69 B.R. 901, 904 (D.N.J. 1987) (finding that only the trustee, acting on behalf of all creditors, has a
       right to recover payments made as preferences); Official Comm. of Unsecured Creditors of Cybergenics
       Corp. v. Chinery (In re Cybergenics Corp.), 226 F.3d 237, 243-47 (3d Cir. 2000) (holding that a fraudulent
       transfer claim belongs to creditors and not the debtor).
43
       Id. at Article I (emphasis added).



                                                         15
             Case 20-10156-MFW           Doc 146       Filed 02/21/20     Page 16 of 17




providing clarity, this definition leaves the Committee guessing regarding what claims are intended

to be acquired.

                  41.    The simple solution is for Antares to agree to limit the acquired causes of

actions to those related to the go-forward business. This would preserve potentially valuable

claims for the benefit of the estates with no impact on the sale. To the extent Antares refuses,

however, the Court should require Antares to specifically identify the causes of action it seeks to

acquire so the Committee can conduct an immediate investigation as to the appropriateness of the

credit bid for such assets and the underlying value of such claims.

                  42.    Third, Section 2.2(l) of the Stalking Horse Agreement purportedly excludes

the Debtors’ directors’ and officers’ liability insurance policies from the list of acquired assets, but

provides that any proceeds of such policies shall be payable to Antares.44 Given the lack of value

being proposed for other stakeholders from the credit bid, D&O recoveries could be one of the

only sources of unsecured creditor recoveries in these cases to the extent valid claims exist. The

Committee is in the process of conducting an investigation into such claims and has requested

informal discovery from Sun Capital. There is simply no basis to unilaterally assign all D&O

insurance proceeds to Antares in connection with the purchase of assets that have nothing to do

with potentially actionable conduct by the Debtors’ directors and officers.

                  43.    Exacerbating the lack of clarity is the fact that while the Sale Procedures

require third-parties, as part of their bid, to allocate the proposed consideration to each asset, no

such requirement exists for Antares.45 Antares should be required, like all other prospective

bidders, to allocate the credit-bid among the assets proposed to be acquired.



44
       Id. § 2.2(l).
45
       See Motion, ¶ 19(e)(viii)(3).



                                                  16
            Case 20-10156-MFW           Doc 146       Filed 02/21/20    Page 17 of 17




                                         CONCLUSION

               WHEREFORE, the Committee respectfully requests that the Court (i) deny the

Motion unless modified as set forth herein; and (ii) grant such other and further relief as the Court

deems just and proper.


Dated:   Wilmington, Delaware
         February 21, 2020
                                          WOMBLE BOND DICKINSON (US) LLP


                                          By: /s/ Morgan L. Patterson
                                          Matthew P. Ward (DE Bar No. 4471)
                                          Morgan L. Patterson (DE Bar No. 5388)
                                          1313 North Market Street
                                          Suite 1200
                                          Wilmington, DE 19801
                                          Telephone: (302) 252-4320
                                          Facsimile: (302) 252-4330
                                          matthew.ward@wbd-us.com
                                          morgan.patterson@wbd-us.com

                                          and

                                          KELLEY DRYE & WARREN LLP
                                          Eric R. Wilson (admitted pro hac vice)
                                          Jason R. Adams (admitted pro hac vice)
                                          Lauren S. Schlussel (admitted pro hac vice)
                                          Kayci G. Hines
                                          101 Park Avenue
                                          New York, New York 10178
                                          Tel: (212) 808-7800
                                          Fax: (212) 808-7897
                                          ewilson@kelleydrye.com
                                          jadams@kelleydrye.com
                                          lschlussel@kelleydrye.com

                                          Proposed Counsel to the Official Committee of Unsecured
                                          Creditors of BL Restaurants Holding, LLC, et al.




                                                 17
